Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 5/12/22 has been entered. 
Examiner's Interview
As requested in applicant's reply of 5/12/22, examiner contacted applicant's representative to discuss clarifications to the claim language in order to clearly and positively claim the intended invention. However, no agreement was reached at the given time.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There appears to be to antecedence for the "second RF signal" of claims 21 and 22 in the originally filed disclosure. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In at least claims 1, 12 and 18, the scope of the claim is unbound and unclear since there is no upper-bound to the claimed power and range (power of at least 30dBm ranged at least 1km). Note that the disclosure only discusses range of up to 1.5 km.
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARKER (US 2017/0192089) in view of PODGORSKI (US 2018/0058826) and SEPP (US 6723974) and NPLs (attached PDF of US Navy's 2014 "AN/SEQ-3 Laser Weapon System" Wikipedia page).
Regarding claim 1, PARKER discloses a method for directing high-intensity beams toward an unmanned aerial vehicle (UAV) (FIG.s 1-6), the method comprising: receiving a location of the UAV and a radio frequency (RF) associated with the UAV (¶[0012], [0013] and [0047], steps 1-3 FIG. 5); orienting, based on the location, a directional antenna toward the UAV (¶[0050], [0063] and 18 and 22 FIG.s 1A and 4); and emitting, via the directional antenna, an RF signal comprising a frequency based on the RF associated with the UAV (see 10 FIG. 1A and 2, step 4 in FIG. 5, and ¶[0012], [0020], [0046]).
PARKER further teaches optimization of the emission based on information of the UAV. 
PARKER does not explicitly show the frequency is over a spectrum bandwidth of detected transmissions from the UAV, and adjusting, based on the location, an aperture of the directional antenna.
PODGORSKI teaches the emitted RF signal frequency is over a spectrum bandwidth of detected transmissions from the UAV (evident of 505 FIG. 5). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a target frequency, such as taught by PODGORSKI, with the RF emission of PARKER, in order to improve the engagement efficiency with the UAV. 
SEPP teaches adjusting, based on the location, an aperture of the directional antenna (col. 4 line 7-10).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize aperture adjustment, such as taught by SEPP, with the RF emitting antenna of PARKER in order to optimize the beam characteristics of the emission in accordance to the detected target. 
Regarding the claimed power and range, the RF signal comprises a power of at least 30 decibel-milliwatts (dBm) along a beam axis of the directional antenna at a range of at least 1 kilometer from the directional antenna, examiner notes that 30dBm, being equal to 1W, is typical of HEL DEWs as evidenced by cited NPL, AN/SEQ-3 Laser Weapon System, (stating about 15kW to engage or destroy targets at a mile (about 1.6 km)), it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ an optimal range and power in accordance to a preferred application of the assembly. 
Claims 12 and 18 include substantially identical scope to that of claim 1 and are therefore rejected similar to claim 1 above. 
Regarding claim 2, PARKER further discloses creating, after emitting the RF signal, a log entry comprising an identification of the UAV and a record of the emitted RF signal (evident of ¶[0072] database maintained by sensor fusion processor and [0076] this database is updated with observed characteristics and becomes more refined with use).
Although PARKER does not explicitly state the log entry is after the emission, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the updating of the database of PARKER as a functionally and structurally equivalent of the claimed log entry, and absent any significant structural details of this step in the claim language, any modification or alteration to perform the same function is within the ordinary skills in the art. 
Regarding claim 3, PARKER further discloses the orienting the directional antenna comprises sending control signals to cause movement of a mounting system of the directional antenna (evident of ¶[0031] and 18 FIG. 2).
Regarding claim 4, absent persuasive evidence that the claimed field of view is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable field of view for the directional antenna, such as 20 degrees, optimized for the intended application of the assembly. 
Regarding claim 5, PARKER further discloses the directional antenna comprises at least one of a parabolic antenna, a helical antenna, a yagi antenna, a log-periodic antenna, a horn antenna, or a phased array antenna (¶[0046]).
Regarding claims 6, 13 and 19, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick the spectrum bandwidth to be within +/- 1% of the radio frequency associated with the UAV, in order to optimize the engagement efficiency with the UAV. 
Regarding claims 8 and 15, PARKER further discloses determining, based on the location of the UAV, that a range to the UAV satisfies a threshold, and wherein the emitting the RF signal comprises emitting, based on the determining that the range satisfies the threshold, the RF signal (evident of ¶[0049] and [0063] and step 4 of FIG. 5).
Regarding claims 9, 16 and 20, the combination of prior art as presented above is capable of receiving, after the emitting, an indication that the UAV is still operating (evident of 32 in FIG.s 1-5 and ¶[0017] and [0072] of PARKER); and emitting, based on the indication that the UAV is still operating, a second RF signal.
Regarding the second emission having a power of at least 30 decibel-milliwatts dBm on a beam axis of the directional antenna at a range of at least 1 kilometer from the directional antenna, absent persuasive evidence that the claimed power is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ an optimal power for the signal, such that the RF signal comprises a power of at least 30 decibel- milliwatts (dBm) along a beam axis of the directional antenna at a range of at least 1 kilometer from the directional antenna, in accordance to a preferred application of the assembly. 
Regarding claim 10, PARKER further discloses receiving a second location of the UAV relative to a sensing system; and determining the location by converting the second location relative to the directional antenna, wherein the sensing system and the directional antenna are not co-located (evident of 12, 14 and 16 being separate from 10 in FIG. 1).
Regarding claims 11 and 17, PARKER further discloses adjusting a power of the RF signal based on at least one of: a range to the UAV or a perceived threat associated with the UAV (¶[0077]).
Regarding claims 21 and 22, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination of the prior art above, is capable of detecting a swarm, as detecting is the taught, and so is orienting and adjusting, as well as emitting a second signal towards the swarm, thus, the apparatus as a functionally and structurally equivalent of the claimed scope, and absent any significant structural details of the swarm and second signal in the claim language, any modification to perform the same function is within the ordinary skills in the art. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Attached PDF of "Directed-Energy Weapons", Lexington Group, from 2003.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875